Citation Nr: 1623042	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  12-22 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in December 2013 and October 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

A preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in January 2010, April 2010 and November 2014.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in August 2012 and SSOCs in January 2014 and November 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in April 2015.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in June 2010.  The Board specifically instructed the RO to obtain all treatment records concerning the Veteran's bilateral hearing loss disability, schedule the Veteran for an examination to determine the etiology of his current hearing loss, and to readjudicate the claim on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the etiology of his bilateral hearing loss disability in April 2015.  Thereafter, the Veteran's claim was readjudicated in January 2014 and November 2015 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.385 (2015), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss incurred due to acoustic trauma during active duty service.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2015 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  According to the Veteran's DD Form 214, his military occupational specialty (MOS) was as a fire protection specialist on the flight line.  In October 2009 and February 2010 statements, as well as on his August 2012 VA Form 9, the Veteran reported that several times a week he was required to stand behind F-4 jets while flight crews were performing maintenance.  He noted that he was not provided any kind of hearing protection from the sound of the jet engines.  

The Veteran is competent to report his observations from active service.  See 38 C.F.R. § 3.159(a)(2) (2015);  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2) (2014).  Additionally, the Board finds the Veteran's statements regarding his in-service noise exposure to be credible because they are consistent with the circumstances of his MOS.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As such, the Board gives weight to the Veteran's statements concerning his in-service acoustic noise exposure and finds that the weight of the evidence supports that the Veteran experienced in-service noise exposure.

The Veteran fails to satisfy the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See 38 Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a March 2010 C&P examination report, the Veteran reported that he hears but had difficulty understanding people when there was noise or groups around him.  He reported that he first noticed his hearing loss in the early to mid-1980s.  The Veteran noted that he had a history of unprotected exposure to hazardous military noise and that his post-service civilian noise exposure was minimal.  He reported that he had surgery in 2004 to remove an acoustic neuroma tumor. 

Audiological examination results, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
50
65
LEFT
100+
100+
100+
100+
100+

The Veteran's speech recognition scores were 98 percent for the right ear and 0 percent for the left ear.  This constitutes hearing loss for VA purposes.  The examiner noted that the Veteran had mild to severe, high frequency, sensorineural hearing loss in both ears and that speech recognition was excellent in the right ear but non-existent in the left.  The examiner opined that it was less likely than not that the Veteran's hearing loss occurred in the military as his claims file revealed that both his entrance and separation hearing results were within normal limits.  

In a July 2012 C&P examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Audiological examination results, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
50
65
LEFT
100+
100+
100+
100+
105

The Veteran's speech recognition scores were 80 percent for the right ear and 0 percent for the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of his military service.  The rationale was that the Veteran had an audiometric evaluation at the time of his separation physical that indicated normal hearing in his right ear and a slight loss, at one frequency, in his left ear.  The examiner noted that the Veteran's left ear hearing loss currently was due to an acoustic neuroma and the subsequent surgery to remove that tumor.  

The Board notes that in a December 2013 remand, the March 2010 and July 2012 C&P examination opinions were found to be insufficient and inadequate.  Inadequate medical opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiners in both examinations failed to address the fact that the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In a December 2013 addendum opinion, the examiner opined that that Veteran's right and left ear hearing loss were not caused by or a result of military noise exposure.  The rationale was that upon enlistment and separation, the Veteran's hearing was within normal limits.  For the right ear, with hearing normal at separation, the current hearing loss clearly had a delayed onset and was thus not related to active service.  For the left ear, the examiner noted that upon separation, the Veteran's hearing was within normal limits, with the exception of a 30 dB loss at 3kHz.  The examiner further noted that the Veteran had significant hearing loss in his left ear, but this was due to the ear surgery performed in 2004.  The Veteran's hearing in his left ear at separation did not meet the criteria for a disability under VA regulations and had a delayed onset.  

The Board notes that in an October 2014 remand, the December 2013 addendum opinion was found to be insufficient and inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In providing the opinion, the examiner failed to provide any explanation or rationale to support the opinion that the Veteran's left ear hearing loss was related to his acoustic neuroma removal surgery in December 2004.  Additionally, the examiner failed to reconcile the opinion with conflicting medical evidence of record.  The Board notes that a September 2004 treatment note from the Veteran's private physician reflects that the Veteran was diagnosed with severe to profound hearing loss in September 2004, prior to the December 2004 left ear neuroma removal surgery.  

In an April 2015 C&P examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss.  Audiological examination results, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
60
70
LEFT
105+
105+
105+
105+
105

The Veteran's speech recognition scores were 84 percent for the right ear and 0 percent for the left ear.  The examiner opined that the Veteran's right ear had normal hearing at separation and there was no significant threshold shift during service.  The examiner quoted the Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006) that "there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure."  

The examiner opined that the Veteran's left ear had normal hearing at separation, and there was no significant threshold shift during service.  The examiner pointed out that while the Veteran may have been exposed to noise, there is no evidence of acoustic trauma in the military.  The Veteran denied hearing loss and ear trouble at separation and stated during the March 2010 C&P examination that he did not begin to notice his hearing loss until the 1980s.  The examiner reiterated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner noted that the Veteran's hearing loss would impact his daily life by making it difficult for him to understand and participate in conversations.

Additionally, the examiner reported that the September 2004 private audiometric evaluation was done prior the Veteran's December 2004 surgery which removed an acoustic neuroma.  The left ear loss documented on the September 2004 audiology test was related to the diagnosed acoustic tumor, not to in-service noise exposure or other in-service factors.  There was no evidence or suggestion of said tumor developing while in the miliary or being related to any in-service factors.  The examiner noted that he was in agreement with conclusions and opinions of the VA audiologists in the March 2010, July 2012, and December 2013 examiners.    

The Board has not overlooked the Veteran's statements with regard to his bilateral hearing loss.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that laypersons such as the Veteran are competent of discerning the etiology of his bilateral hearing loss, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the April 2015 C&P examiner has been accorded greater probative weight in determining the etiology of the Veteran's bilateral hearing loss.

Since there is no affirmative evidence of a nexus between the Veteran's acoustic trauma in service and his bilateral hearing loss, and there is evidence against such a nexus, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hearing loss on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of separation from service, nor did the Veteran have continuity of symptomatology of hearing loss since separation from service.  The Veteran separated from service in December 1969.  On the Veteran's September 1969 Report of Medical Examination for separation, it was noted that his health was good and no hearing loss was noted.  Additionally, on his September 1969 Report of Medical History for separation, the Veteran wrote that his health was fine and did not report any hearing loss or ear problems.  

In the March 2010 C&P examination report, the Veteran reported that his hearing loss did not start until the 1980s, 11 years after his retirement from military service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology of hearing loss since service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


